DETAILED ACTION
The instant application having Application No. 16/990,417 filed on 8/11/2020 is presented for examination by the examiner.
The amended claims submitted July 14, 2022 in response to the office action mailed April 14, 2022 are under consideration. Claims 1-8 are pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 14, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,778,922; 10,761,300; or 16/939297 has been reviewed and is accepted. The double patenting rejections of the previous office action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeta WO 2014/162779 (of record in parent case, where Nabeta USPGPub 2016/0054543, also of record in parent case, will be referred to as the English language equivalent thereof) in view of Huang USPGPub 2015/0319389 A1 (of record, hereafter Huang ‘389).

    PNG
    media_image1.png
    352
    413
    media_image1.png
    Greyscale

Regarding claim 1, Nabeta teaches (Example 7, Fig. 7, Tables 13 and 17, paragraphs [0099]-[0101]) “An optical system (system of Fig. 7 example 7, Table 13) comprising:
a first lens (L1) having a positive refractive power (paragraph [0100] “the first lens L1 has a positive meniscus lens”), a convex object-side surface in a paraxial region thereof (see shape of surface 1 in Fig. 7 and Table 13), and a concave image-side surface in a paraxial region thereof (see shape of surface 2 in Fig. 7 and Table 13);
a second lens (L2) having a convex object-side surface in a paraxial region thereof (paragraph [0100]: “The second lens L2 has a biconvex shape”);
a third lens (L3) having a negative refractive power (paragraph [0100]: “The third lens L3 is a negative lens”), a convex object-side surface in a paraxial region thereof (see shape of surface 6 in Fig. 7 and Table 13), and a concave image-side surface in a paraxial region thereof (paragraph [0100]: “The third lens L3 … having a concave shape on the image side in vicinity of the optical axis”);
a fourth lens (L4) having a positive refractive power (paragraph [0100]: “The fourth lens L4 is a positive lens”);
a fifth lens (L5) having a refractive power (paragraph [0100]: “The fifth lens L5 is a negative meniscus lens”); and
a sixth lens (L6) having a negative refractive power (paragraph [0100]: “The sixth lens L6 is a negative meniscus lens”) and a concave image-side surface in a paraxial region thereof (paragraph [0100]: “The sixth lens L6 is a negative meniscus lens that has a concave surface facing toward the image side in vicinity of the optical axis”), wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the optical system toward an imaging surface of an image sensor (see order in Fig. 7, Table 13 and paragraph [0100]), 
… where TTL is a distance along the optical axis from the object-side surface of the first lens to the imaging surface of the image sensor (the sum of the distances from surface 1 to surface 16 in Table 13, TTL=6.103), and f is an overall focal length of the optical system (paragraph [0101]: “f=4.46”), and
0.4 < f/f1 < 0.7 (given paragraph [0101] f=4.46; Table 13, f/f2=0.89, f2/f1=0.76, thus f1=6.59 and f/f1=0.676 which is in the claimed range), where f1 is a focal length of the first lens (given paragraph [0101] f=4.46; Table 13, f/f2=0.89, f2/f1=0.76, thus f1=6.59).”
	However, Nabeta Example 7 fails to teach TTL/f <1.35 instead teaching a value of TTL/f=1.37 that is so close to the claimed range that one of ordinary skill in the art would have expected it to have the same properties.
	Huang teaches (3rd embodiment, Figs. 5-6, paragraphs [0102]-[0112], Tables 5-6) “An optical system (paragraph [0102]: “image capturing unit according to the 3rd embodiment”) comprising:
a first lens (first lens element 310) having a positive refractive power (paragraph [0103]: “310 with positive refractive power”), a convex object-side surface in a paraxial region thereof (paragraph [0103]: “an object-side surface 311 being convex in a paraxial region thereof”), and a concave image-side surface in a paraxial region thereof (paragraph [0103]: “an image-side surface 312 being concave in a paraxial region thereof.”);
a second lens (second lens element 320) having a convex object-side surface in a paraxial region thereof (paragraph [0104]: “object-side surface 321 being convex”);
a third lens (third lens element 330) having a negative refractive power (paragraph [0105]: “330 with negative refractive power”), a convex object-side surface in a paraxial region thereof (paragraph [0105]: “an object-side surface 331 being convex”), and a concave image-side surface in a paraxial region thereof (paragraph [0105]: “an image-side surface 332 being concave”);
a fourth lens (fourth lens element 340) having a positive refractive power (paragraph [0106]: “340 with positive refractive power”);
a fifth lens (fifth lens element 350) having a refractive power (paragraph [0107]: “350 with negative refractive power”); and
a sixth lens (sixth lens element 360)  having a negative refractive power (paragraph [0108]: “360 with negative refractive power”) and a concave image-side surface in a paraxial region thereof (paragraph [0108]: “an image-side surface 362 being concave”), wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the optical system toward an imaging surface of an image sensor (see order from left to right in Fig. 5 and from Object to Image in Table 5), 
TTL/f < 1.35 is satisfied (given the values that follow TTL/f=1.299 which is in the claimed range), where TTL is a distance along the optical axis from the object-side surface of the first lens to the imaging surface of the image sensor (TTL is the sum of the distances of surfaces 2 to 15 in Table 5 which equals 4.585 mm), and f is an overall focal length of the optical system (Table 5 f = 3.53 mm), and
… f/f1 < 0.7 (given the values of f and f1 f/f1=0.27), where f1 is a focal length of the first lens (Table 5 f1=13.15).”
Huang ‘389 further teaches (paragraph [0041]) “When an axial distance between the object-side surface of the first lens element and an image plane is TL, … the following condition is satisfied: TL/ImgH<2.0. Therefore, it is favorable for miniaturizing the photographing optical lens assembly so as to be equipped on the mobile device.”
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
In the instant case, Nabeta example 7 teaches a value of TTL/f=1.37 which is so close to the claimed range of TTL/f < 1.35 that one skilled in the art would have expected them to have the same properties. Moreover, Huang ‘389 teaches a similar 6 lens system where TTL/f=1.299 which is in the claimed range.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of TTL such that TTL/f < 1.35 such as TTL/f=1.299 as taught by Huang ‘389, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
Furthermore, one would have been motivated to optimize TTL such that TTL/f <1.35 because Huang ‘389 teaches that minimizing the relative size of TTL “is favorable for miniaturizing the photographing optical lens assembly so as to be equipped on the mobile device” (Huang ‘389 paragraph [0041]).
Regarding claim 2, the Nabeta-Huang ‘389 combination teaches “The optical system of claim 1,” and Nabeta further teaches “wherein -30 < (r9-r10)/(r9+r10) < 3 is satisfied (given the values below, the quantity (r9-r10)/(r9+r10)=0.208 which is in the claimed range), where r9 is a radius of curvature of an object-side surface of the fifth lens in a paraxial region thereof (Table 13 r9=5.437), and r10 is a radius of curvature of the an image-side surface of the fifth lens in a paraxial region thereof (Table 13, r10=3.564).”
Regarding claim 3, the Nabeta-Huang ‘389 combination teaches “The optical system of claim 1,” and Nabeta further teaches “wherein v1-v3 > 30 is satisfied (Table 13, v1=55.7, v3=21.8 thus v1-v3=33.9 which is in the claimed range), where v1 is an Abbe number of the first lens (Table 13 v1=55.7), and v3 is an Abbe number of the third lens (Table 13 v3=21.8).”
Regarding claim 4, the Nabeta-Huang ‘389 combination teaches “The optical system of claim 1,” and Nabeta further teaches “wherein 0.01 < If/f5l … is satisfied (Table 17 |f/f5|=0.25), where f5 is a focal length of the fifth lens (the focal length of the fifth lens in Table 13).
However Nabeta Example 7 fails to teach “0.01 < If/f5l < 0.07”.
Nabeta examples 4 and 5 teach |f/f5| equal to 0.07 and 0.05 respectively.
Nabeta further teaches (paragraph [0058]) “in order to achieve reduction in the total optical length and correction of off-axial aberration in a more balanced manner, the numerical range in the conditional expression (9) may be desirably set to a range shown in the following conditional expression (9)'.     −0.65<f/f5<0   (9)′”.
Thus Nabeta example 7 discloses the claimed invention except for a value of |f/f5| in the range between 0.01 and 0.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize f and f5 such that 0.01 < If/f5l < 0.07 such as |f/f5|=0.05 as taught by Nabeta example 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
In the current instance, f/f5 is an art recognized results effective variable in that optimizing it is necessary to achieve reduction in the total optical length and correction of off-axial aberration in a more balanced manner as taught by Nabeta (paragraph [0058]). 
Thus one would have been motivated to optimize f/f5 because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
Regarding claim 5, the Nabeta-Huang ‘389 combination teaches “The optical system of claim 1,” and Nabeta further teaches “wherein the fourth lens has a concave object-side surface in a paraxial region thereof  (see shape of surface 8 in Fig. 7 and Table 13) and a convex image- side surface in a paraxial region thereof (paragraph [0100]: “L4 is a positive lens having a convex shape on the image side in vicinity of the optical axis”).”
Regarding claim 6, the Nabeta-Huang ‘389 combination teaches “The optical system of claim 1,” and Nabeta further teaches “wherein the fifth lens comprises has a concave image-side surface in a paraxial region thereof (paragraph [0100]: “L5 is a negative meniscus lens that has a concave surface facing toward the image side in vicinity of the optical axis.”).”
Regarding claim 7, the Nabeta-Huang ‘389 combination teaches “The optical system of claim 1,” and Nabeta further teaches “wherein the sixth lens comprises has a convex object-side surface in a paraxial region thereof (paragraph [0100]: “The sixth lens L6 is a negative meniscus lens that has a concave surface facing toward the image side in vicinity of the optical axis” a meniscus lens concave to the image side is convex to the object side. See also surface 12 in Fig. 7 and Table 13).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nabeta WO 2014/162779 (of record, where Nabeta USPGPub 2016/0054543, also of record, will be referred to as the English language equivalent thereof) in view of Huang USPGPub 2015/0319389 A1 (of record, hereafter Huang ‘389) as applied to claim 1 above, and further in view of Huang USPGPub 20150268447 A1 (hereafter Huang ‘447).
Regarding claim 8, the Nabeta-Huang ‘389 combination teaches “the optical system of claim 1,” however, Nabeta and Huang ‘389 are silent regarding “wherein the fifth lens has a concave object-side surface in a paraxial region thereof.”
Note, however that Nabeta teaches (paragraphs [0110]-[0111]) “The technology of the present disclosure is not limited to the description above of the example embodiments and examples, and may be variously modified.
For example, the shapes of the respective sections and the numerical values in the respective numerical examples described above are mere specific examples to embody the present technology and the technical range of the present technology should not be limitedly construed based thereon.”
Huang ‘447 teaches (2nd Embodiment, Figs. 3-4, Tables 3 and 4, paragraphs [0090]-[0100]) (claim 1) “An optical system (image capturing unit according to the 2nd embodiment) comprising:
a first lens (210) having a positive refractive power (paragraph [0091]: “210 with positive refractive power”), a convex object-side surface in a paraxial region thereof (paragraph [0091]: “an object-side surface 211 being convex in a paraxial region thereof”), and a concave image-side surface in a paraxial region thereof (paragraph [0091]: “an image-side surface 212 being concave in a paraxial region thereof.”);
a second lens (220) having a convex object-side surface in a paraxial region thereof (paragraph [0092]: “an object-side surface 221 being convex in a paraxial region thereof”);
a third lens (230) having a negative refractive power (paragraph [0093]: “230 with negative refractive power”), a convex object-side surface in a paraxial region thereof (paragraph [0093]: “object-side surface 231 being convex in a paraxial region thereof”), and a concave image-side surface in a paraxial region thereof (paragraph [0093]: “an image-side surface 232 being concave in a paraxial region thereof.”);
a fourth lens (240) having a positive refractive power (paragraph [0094]: “240 with positive refractive power”);
a fifth lens (250) having a refractive power (paragraph [0095]: “250 with positive refractive power”); and
a sixth lens (260) having a negative refractive power (paragraph [0096]: “260 with negative refractive power”) and a concave image-side surface in a paraxial region thereof (paragraph [0096]: “an image-side surface 262 being concave in a paraxial region thereof”), wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the optical system toward an imaging surface of an image sensor (in order from left to right in Fig. 3 and from surface 0 to surface 16 in Table 3), and
where TTL is a distance along the optical axis from the object-side surface of the first lens to an the imaging surface of an the image sensor (the sum of the thicknesses in Table 3 from surface 0 to surface 16, TTL=6.711), and f is an overall focal length of the optical system (Table 3 “f=4.82 mm”), and
0.4 < f/f1 < 0.7 (Table 3, f=4.82 and f1=7.58, thus f/f1=0.64 which is in the claimed range), where f1 is a focal length of the first lens (Table 3, f1=7.58).”
(claim 8) “wherein the fifth lens has a concave object-side surface in a paraxial region thereof (paragraph [0095]: “an object-side surface 251 being concave in a paraxial region thereof”).”
The Nabeta-Huang ‘389 combination and the instant claim differ by the shape of the object-side of the fifth lens.
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the object-side of the fifth lens to be concave as taught by Huang ‘447, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Nabeta teaches (paragraphs [0110]-[0111]) “The technology of the present disclosure is not limited to the description above of the example embodiments and examples, and may be variously modified. For example, the shapes of the respective sections and the numerical values in the respective numerical examples described above are mere specific examples to embody the present technology and the technical range of the present technology should not be limitedly construed based thereon.”


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang USPGPub 2015/0268447 A1 (hereafter Huang ‘447) in view of Huang USPGPub 2015/0319389 A1 (of record, hereafter Huang ‘389).
	Regarding claim 1, Huang ‘447 teaches (2nd Embodiment, Figs. 3-4, Tables 3 and 4, paragraphs [0090]-[0100]) (claim 1) “An optical system (image capturing unit according to the 2nd embodiment) comprising:
a first lens (210) having a positive refractive power (paragraph [0091]: “210 with positive refractive power”), a convex object-side surface in a paraxial region thereof (paragraph [0091]: “an object-side surface 211 being convex in a paraxial region thereof”), and a concave image-side surface in a paraxial region thereof (paragraph [0091]: “an image-side surface 212 being concave in a paraxial region thereof.”);
a second lens (220) having a convex object-side surface in a paraxial region thereof (paragraph [0092]: “an object-side surface 221 being convex in a paraxial region thereof”);
a third lens (230) having a negative refractive power (paragraph [0093]: “230 with negative refractive power”), a convex object-side surface in a paraxial region thereof (paragraph [0093]: “object-side surface 231 being convex in a paraxial region thereof”), and a concave image-side surface in a paraxial region thereof (paragraph [0093]: “an image-side surface 232 being concave in a paraxial region thereof.”);
a fourth lens (240) having a positive refractive power (paragraph [0094]: “240 with positive refractive power”);
a fifth lens (250) having a refractive power (paragraph [0095]: “250 with positive refractive power”); and
a sixth lens (260) having a negative refractive power (paragraph [0096]: “260 with negative refractive power”) and a concave image-side surface in a paraxial region thereof (paragraph [0096]: “an image-side surface 262 being concave in a paraxial region thereof”), wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the optical system toward an imaging surface of an image sensor (in order from left to right in Fig. 3 and from surface 0 to surface 16 in Table 3), and
where TTL is a distance along the optical axis from the object-side surface of the first lens to an the imaging surface of an the image sensor (the sum of the thicknesses in Table 3 from surface 0 to surface 16, TTL=6.711), and f is an overall focal length of the optical system (Table 3 “f=4.82 mm”), and
0.4 < f/f1 < 0.7 (Table 3, f=4.82 and f1=7.58, thus f/f1=0.64 which is in the claimed range), where f1 is a focal length of the first lens (Table 3, f1=7.58).”
However, Huang ‘447 fails to teach “TTL/f < 1.35” instead teaching a value of TTL/f=1.39 which is so close to the claimed range that one of ordinary skill in the art would have expected them to have the same properties.
Huang teaches (3rd embodiment, Figs. 5-6, paragraphs [0102]-[0112], Tables 5-6) “An optical system (paragraph [0102]: “image capturing unit according to the 3rd embodiment”) comprising:
a first lens (first lens element 310) having a positive refractive power (paragraph [0103]: “310 with positive refractive power”), a convex object-side surface in a paraxial region thereof (paragraph [0103]: “an object-side surface 311 being convex in a paraxial region thereof”), and a concave image-side surface in a paraxial region thereof (paragraph [0103]: “an image-side surface 312 being concave in a paraxial region thereof.”);
a second lens (second lens element 320) having a convex object-side surface in a paraxial region thereof (paragraph [0104]: “object-side surface 321 being convex”);
a third lens (third lens element 330) having a negative refractive power (paragraph [0105]: “330 with negative refractive power”), a convex object-side surface in a paraxial region thereof (paragraph [0105]: “an object-side surface 331 being convex”), and a concave image-side surface in a paraxial region thereof (paragraph [0105]: “an image-side surface 332 being concave”);
a fourth lens (fourth lens element 340) having a positive refractive power (paragraph [0106]: “340 with positive refractive power”);
a fifth lens (fifth lens element 350) having a refractive power (paragraph [0107]: “350 with negative refractive power”); and
a sixth lens (sixth lens element 360)  having a negative refractive power (paragraph [0108]: “360 with negative refractive power”) and a concave image-side surface in a paraxial region thereof (paragraph [0108]: “an image-side surface 362 being concave”), wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the optical system toward an imaging surface of an image sensor (see order from left to right in Fig. 5 and from Object to Image in Table 5), 
TTL/f < 1.35 is satisfied (given the values that follow TTL/f=1.299 which is in the claimed range), where TTL is a distance along the optical axis from the object-side surface of the first lens to the imaging surface of the image sensor (TTL is the sum of the distances of surfaces 2 to 15 in Table 5 which equals 4.585 mm), and f is an overall focal length of the optical system (Table 5 f = 3.53 mm), and
… f/f1 < 0.7 (given the values of f and f1 f/f1=0.27), where f1 is a focal length of the first lens (Table 5 f1=13.15).”
Huang ‘389 further teaches (paragraph [0041]) “When an axial distance between the object-side surface of the first lens element and an image plane is TL, … the following condition is satisfied: TL/ImgH<2.0. Therefore, it is favorable for miniaturizing the photographing optical lens assembly so as to be equipped on the mobile device.”
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
In the instant case, Huang ‘447 2nd embodiment teaches a value of TTL/f=1.39 which is so close to the claimed range of TTL/f < 1.35 that one skilled in the art would have expected them to have the same properties. Moreover, Huang ‘389 teaches a similar 6 lens system where TTL/f=1.299 which is in the claimed range.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of TTL such that TTL/f < 1.35 such as TTL/f=1.299 as taught by Huang ‘389, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
Furthermore, one would have been motivated to optimize TTL such that TTL/f <1.35 because Huang ‘389 teaches that minimizing the relative size of TTL “is favorable for miniaturizing the photographing optical lens assembly so as to be equipped on the mobile device” (Huang ‘389 paragraph [0041]).
Regarding claim 2, the Huang ‘447 Huang ‘389 combination teaches “The optical system of claim 1,” and Huang ‘447 further teaches “wherein -30 < (r9-r10)/(r9+r10) < 3 is satisfied (Table 3,      r9=-1.520, r10=-1.272, thus (r9-r10)/(r9+r10)=0.089 which is in the claimed range), where r9 is a radius of curvature of an object-side surface of the fifth lens in a paraxial region thereof (Table 3, curvature radius of surface # 10, r9=-1.520), and r10 is a radius of curvature of an image-side surface of the fifth lens in a paraxial region thereof (Table 3, curvature radius of surface # 11, r10=-1.272).”
Regarding claim 7, the Huang ‘447 Huang ‘389 combination teaches “The optical system of claim 1,” and Huang ‘447 further teaches “wherein the sixth lens has a convex object-side surface in a paraxial region thereof (paragraph [0096]: “object-side surface 261 being convex in a paraxial region thereof”).”
Regarding claim 8, the Huang ‘447 Huang ‘389 combination teaches “The optical system of claim 1,” and Huang ‘447 further teaches “wherein the fifth lens has a concave object-side surface in a paraxial region thereof (paragraph [0095]: “an object-side surface 251 being concave in a paraxial region thereof”).”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872